UNITED STATES DISTRICT COURT + 0 2020
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE ciem, U. S. District Court
eastern District of Tennessee
At Greeneville

UNITED STATES OF AMERICA )
) No: 2:20-CR 3
V. )
) JUDGE Greer
PATRICK DALTON GREENE, )
Also known as “TALIBAN” )
INDICTMENT
COUNT ONE

The Grand Jury charges that, on or about October 9, 2019, within the Eastern District of
Tennessee, the defendant, PATRICK DALTON GREENE, also known as “TALIBAN,” did
knowingly, intentionally, and without authority, distribute more than 5 grams of
methamphetamine, a Schedule II controlled substance.

[21 U.S.C. §§ 841(a)(1), (6)(1)(B)]

COUNT TWO
The Grand Jury further charges that, on or about December 16, 2019, within the Eastern
District of Tennessee, the defendant, PATRICK DALTON GREENE, also known as
“TALIBAN,” knowing that he had previously been convicted of a crime punishable by a term of
imprisonment exceeding one year, did knowingly possess a firearm, namely, a Glock, Model 17,
pistol, that firearm having been transported in interstate commerce.

[18 U.S.C. § 922(g)(1)]

Case 2:20-cr-00038-JRG-CRW Document 3 Filed 03/10/20 Page 1iof2 PagelD#: 3
FIREARMS FORFEITURE ALLEGATIONS
1. The allegation contained in Count Two of this Indictment is hereby realleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United
States Code, Section 924(d)(1) as incorporated by Title 28, United States Code, Section 2461(c).
Ze Upon conviction of the offenses in violation of Title 18, United States Code,
Sections 922(g)(1), as set forth in this Indictment, the defendant, PATRICK DALTON
GREENE, also known as “TALIBAN,” shall forfeit to the United States pursuant to Title 18,
United States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c), any
firearms and ammunition involved in or used in the commission of the offense, including but
not limited to:
(a) Glock, Model 17, pistol.

[18 U.S.C. § 924(d)(1) as incorporated by Title 28, United States Code, Section 2461(c).]

A TRUE BILL:

    

GRAND JURY FOREPERSON

J. DOUGLAS OVERBEY
United States Attorney

 

Assistant United States Attorney

a

Case 2:20-cr-00038-JRG-CRW Document 3 Filed 03/10/20 Page 2o0f2 PagelD#: 4
